Exhibit 10.2

REVOLVING CREDIT NOTE

 

$2,500,000.00   

Worcester, Massachusetts

December 30, 2013

FOR VALUE RECEIVED, the undersigned, WORLD ENERGY SOLUTIONS, INC., a Delaware
corporation with its principal place of business at 100 Front Street, 20th
Floor, Worcester, Massachusetts 01608 (the “Borrower”), hereby promises to pay
to

COMMERCE BANK & TRUST COMPANY,

a Massachusetts banking corporation (the “Lender”), OR ORDER, at its office at
386 Main Street, Worcester, Massachusetts 01608, or such other place as the
Lender may from time to time specify in writing, the principal sum of

TWO MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($2,500,000.00)

(or so much as may be outstanding from time to time) with interest on the unpaid
principal until paid at the rate and in the manner hereinafter provided in
lawful money of the United States of America in immediately available funds,
without counterclaim or setoff and free and clear of, and without any deduction
or withholding for, any taxes or other payments.

This Revolving Credit Note is issued in conjunction with and secured as set
forth in a Loan and Security Agreement dated as of even date herewith by and
between the Borrower and the Lender (as may be amended from time to time, the
“Agreement”), all the terms and conditions of which are incorporated herein by
reference. No reference to the Agreement or to any provision thereof shall
affect or impair the absolute and unconditional obligation of the Borrower to
pay the principal of and interest on this Revolving Credit Note as herein
provided. An Event of Default under the Agreement or, under any of the Loan
Documents shall also constitute an Event of Default hereunder. The occurrence of
an Event of Default shall constitute a default (beyond any applicable grace or
cure periods) under each other obligation of the Borrower to the Lender.

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Agreement.

Interest shall be calculated on the daily unpaid principal balance of the
indebtedness evidenced by this Revolving Credit Note computed on the basis of
the actual number of days elapsed over a year assumed to have three hundred
sixty (360) days, provided that interest shall be due for the actual number of
days elapsed during each period for which interest is being charged.

 

1



--------------------------------------------------------------------------------

The unpaid principal of this Revolving Credit Note from time to time outstanding
shall bear interest at the applicable rate per annum (the “Note Rate”), in
accordance with the provisions of this Revolving Credit Note, as follows:

(a) From the date of this Revolving Credit Note through and including June 30,
2014, at a fluctuating rate per annum equal to the aggregate of (i) the Prime
Rate plus (ii) one and three-quarters percent (1.75%); and

(b) Commencing July 1, 2014 through and including the Revolving Credit
Termination Date hereinafter defined, at a fluctuating rate per annum equal to
the aggregate of (i) the Prime Rate plus (ii) the Applicable Margin (calculated
as set forth below).

The “Applicable Margin” shall mean that percentage determined by calculation of
the Lender to be the ratio of Actual EBITDA to Projected EBITDA as of each
semi-annual fiscal period commencing with the semi-annual period ending on
June 30, 2014, as follows:

 

Ratio of Actual EBITDA to Projected EBITDA

   Applicable Margin -  

greater than 1.5 to 1.0

     1.25 % 

equal to or greater than 1.25 to 1.0, but less than 1.50 to 1.0

     1.50 % 

less than 1.25 to 1.0

     1.75 % 

Interest hereunder shall be payable monthly in arrears commencing one (1) month
from the date of this Revolving Credit Note and continuing to be due and payable
on the same day of each succeeding month. All principal, interest and other
indebtedness due hereunder if not sooner paid, shall be due and payable on
December 30, 2016 (the “Revolving Credit Termination Date”).

Until the earlier of (a) the Revolving Credit Termination Date or (b) the
occurrence of an Event of Default, the Borrower may borrow, repay and reborrow
hereunder from time to time as more particularly described herein and in the
Agreement.

If the entire amount of any required principal and/or interest is not paid in
full within fifteen (15) days after the same is due, the Borrower shall pay to
the Lender a late fee equal to five percent (5.00%) of the required payment.
Such late charge payments are made for the purpose of compensating the Lender
for its administrative, costs and expenses in handling late payments and losses
in connection therewith. This provision is not intended to provide a grace
period for any payment otherwise due and payable and shall not constitute a
waiver by the Lender to insist upon the strict performance of any of the
Borrower’s covenants or agreements with, or obligations to, the Lender or to
declare an Event of Default for any payment not made when it was due and
payable.

All payments shall be applied first to the payment of all fees, expenses and
other amounts due to the Lender (excluding principal and interest), then to
accrued interest, and the balance on account of outstanding principal; provided,
however, that during the continuance of an Event of Default, payments will be
applied to the obligations of the Borrower to the Lender as the Lender shall
determine in its sole discretion.

 

2



--------------------------------------------------------------------------------

Upon the occurrence and during the continuance of an Event of Default (whether
or not the Lender has accelerated payment of this Revolving Credit Note), or
after the Revolving Credit Termination Date or after judgment has been rendered
on this Revolving Credit Note, the unpaid principal of this Revolving Credit
Note, including interest, fees or costs which are not paid when due, will, at
the option of the Lender, bear interest at a rate which is five percent
(5.00%) per annum greater than the Note Rate (the “Default Rate”). This may
result in compounding of interest. This will not constitute a waiver of any
Event of Default.

At its option, and at any time, whether immediately or otherwise, upon the
occurrence and during the continuance of an Event of Default, the Lender may
declare this Revolving Credit Note immediately due and payable without further
action of any kind including notice, further demand or presentment.

The Borrower and any guarantor hereby grant to the Lender a continuing lien,
security interest and right of setoff as security for all liabilities and
obligations to the Lender, whether now existing or hereafter arising, upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of the Lender or any entity under
the control of the Lender and its successors and assigns, or in transit to any
of them. At any time, without demand or notice (any such notice being expressly
waived by the Borrower), the Lender may set off the same or any part thereof and
apply the same to any liability or obligation of the Borrower and any guarantor
even though unmatured and regardless of the adequacy of any other collateral
securing this Revolving Credit Note. ANY AND ALL RIGHTS TO REQUIRE THE LENDER TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THIS REVOLVING CREDIT NOTE, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER AND ANY
GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

The Borrower shall pay on demand all reasonable expenses of the Lender in
connection with the preparation, administration, default, collection, waiver or
amendment of loan terms, or in connection with the Lender’s exercise,
preservation or enforcement of any of its rights, remedies or options hereunder,
including, without limitation, reasonable fees of outside legal counsel or other
similar professional fees or expenses, and any fees or expenses associated with
travel or other costs relating to any appraisals or examinations conducted in
connection with this Revolving Credit Note or any collateral therefor, and the
amount of all such expenses, if not paid within thirty (30) days, shall, until
paid, bear interest at the rate applicable to principal hereunder (including any
Default Rate) and be an obligation secured by any collateral.

The Borrower and each guarantor, endorser or other person now or hereafter
liable for the payment of any of the indebtedness evidenced by this Revolving
Credit Note severally agree, by making, guaranteeing or endorsing this Revolving
Credit Note or by making any agreement to pay any of the indebtedness evidenced
by this Revolving Credit Note, to waive presentment for payment, protest and
demand, notice of protest, demand and of dishonor and non-payment of this

 

3



--------------------------------------------------------------------------------

Revolving Credit Note, and consent without notice or further assent (a) to the
substitution, exchange, or release of the collateral securing this Revolving
Credit Note or any part thereof at any time; (b) to the acceptance by the holder
or holders at any time of any additional collateral or security or other
guarantors of this Revolving Credit Note, (c) to the modification or amendment
at any time, and from time to time, of this Revolving Credit Note, the Agreement
and any other instrument securing this Revolving Credit Note, at the request of
any person liable hereon; (d) to the granting by the holder hereof of any
extension of the time for payment of this Revolving Credit Note or for the
performance of the agreements, covenants, and conditions contained in this
Revolving Credit Note, the Agreement or any instrument securing this Revolving
Credit Note, at the request of any other person liable hereon; and (e) to any
and all forbearances and indulgences whatsoever; and such consent shall not
alter or diminish the liability of any person.

This Revolving Credit Note shall be governed by, and construed in accordance
with, the laws of The Commonwealth of Massachusetts. The Borrower agrees that
any suit for the enforcement of this Revolving Credit Note may be brought in the
courts of The Commonwealth of Massachusetts or any Federal Court sitting therein
and consents to the non-exclusive jurisdiction of such court and to service of
process in any such suit being made upon the Borrower by mail at the address
specified herein. The Borrower hereby waives any objection that it may now or
hereafter have to the venue of any such suit or any such court or that such suit
was brought in an inconvenient court.

THE BORROWER AND THE LENDER (BY ACCEPTANCE OF THIS REVOLVING CREDIT NOTE)
MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS REVOLVING CREDIT NOTE, THE AGREEMENT, THE LOAN DOCUMENTS OR
ANY OTHER FINANCING INSTRUMENTS EXECUTED OR CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH OR WITH THE AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY RELATED
HERETO, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF THE LENDER RELATING TO THE ADMINISTRATION OF
THE LOANS EVIDENCED BY THIS REVOLVING CREDIT NOTE OR ENFORCEMENT OF THE
AGREEMENT, THE LOAN DOCUMENTS OR ANY SUCH FINANCING INSTRUMENTS, AND AGREE THAT
NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, THE
BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL

 

4



--------------------------------------------------------------------------------

INDUCEMENT FOR THE LENDER TO ACCEPT THIS REVOLVING CREDIT NOTE AND MAKE THE
LOANS EVIDENCED BY THIS REVOLVING CREDIT NOTE AND THE AGREEMENT.

This Revolving Credit Note shall be the joint and several obligation of the
Borrower and all sureties, guarantors and endorsers, and shall be binding upon
them and their respective successors and assigns and each or any of them.

This Revolving Credit Note and the rights and obligations of the parties
hereunder shall be construed and interpreted in accordance with the laws of The
Commonwealth of Massachusetts (excluding the laws applicable to conflicts or
choice of law).

This Revolving Credit Note, the Agreement and the Loan Documents are intended by
the parties as the final, complete and exclusive statement of the transactions
evidenced by this Revolving Credit Note. All prior or contemporaneous promises,
agreements and understandings, whether oral or written, are deemed to be
superceded by this Revolving Credit Note, the Agreement and the Loan Documents
and no party is relying on any promise, agreement or understanding not set forth
in this Revolving Credit Note, the Agreement and the Loan Documents. This
Revolving Credit Note may not be amended or modified except by a written
instrument describing such amendment or modification executed by the Borrower
and the Lender.

No portion of the proceeds of this Revolving Credit Note shall be used, in whole
or in part, for the purpose of purchasing or carrying any “margin stock” as such
term is defined in Regulation U of the Board of Governors of the Federal Reserve
System.

Upon receipt of an affidavit of an officer of the Lender as to the loss, theft,
destruction or mutilation of this Revolving Credit Note or any other security
document which is not of public record, and, in the case of any such loss,
theft, destruction or mutilation, upon cancellation of this Revolving Credit
Note or other security document, the Borrower will issue, in lieu thereof, a
replacement Revolving Credit Note or other security document in the same
principal amount thereof and otherwise of like tenor.

IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to be
executed by its duly authorized officer as an instrument under seal as of the
day and year first above written.

 

      WORLD ENERGY SOLUTIONS, INC.

/s/

    By:  

/s/ James Parslow

Witness       Name:   James Parslow       Title:   Chief Financial Officer and
Treasurer

 

5